IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                           :   No. 2620 Disciplinary Docket No. 3
                                           :
IVAN STEWART DeVOREN                       :   No. 103 DB 2019
                                           :
                                           :   (Allegheny County Court of Common
                                           :   Pleas, Criminal Division, Nos. CP-02-CR-
                                           :   4521-2018 and CP-02-CR-4522-2018)
                                           :
                                           :   Attorney Registration No. 60727
                                           :
                                           :   (Allegheny County)


                                        ORDER

PER CURIAM
       AND NOW, this 3rd day of July, 2019, the Rule to Show Cause is discharged. Upon

consideration of the Joint Petition for Temporary Suspension, Respondent Ivan Stewart

DeVoren is placed on temporary suspension, see Pa.R.D.E. 214(d)(5), and he shall

comply with all the provisions of Pa.R.D.E. 217.      Respondent’s right to petition for

dissolution or amendment of this Order and to request accelerated disposition of charges

underlying this Order pursuant to Pa.R.D.E. 214(f)(2) is specifically preserved.